Citation Nr: 1135389	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for neurological manifestations of both upper extremities (as secondary to service-connected lumbar disc disease).  

2.  Entitlement to service connection for neurological manifestations of both lower extremities (as secondary to service-connected lumbar disc disease).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to May 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing the Veteran requested and was granted, a 60-day abeyance period for submission of additional evidence.  That period of time has lapsed, and no additional evidence was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Board finds that pertinent (and perhaps critical) evidence in this matter appears to be outstanding and must be secured.  Specifically, an October 2009 letter from the Veteran's private physician at Total Patient Care, A. G., M.D., states that the Veteran reported "symptoms of numbness and pain in both lower extremities" and that "[t]esting has confirmed that he has Neuropathy."  The treatment records from Total Patient Care that have been received do not include the reports of any "testing" for neuropathy of the extremities.  As the presence of the claimed disability is a critical question that must be resolved in this matter, the records of the testing that is reported to have shown such pathology must be secured.  

Furthermore, at his June 2011 Travel Board hearing, the Veteran reported that he was scheduled to undergo additional evaluation to determine if he has neurological problems secondary to disc disease.  He was afforded a 60-day abeyance period for submission of records of the upcoming evaluation; that period of time has lapsed, and no additional evidence was received.  Records of any such evaluation (if it indeed took place) would also be pertinent (and perhaps critical) evidence in the matter at hand, and must be secured.

The Veteran is advised that a governing regulation provides that where evidence requested in connection with an original claim (to include releases for records and identifying information) is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that if VA is unable to secure private records of his treatment, it is ultimately his responsibility to ensure that such records are received.

Finally, the Veteran has a VA diagnosis of carpal tunnel syndrome.  The arguments presented on his behalf appear to allege that the carpal tunnel syndrome is a neurological manifestation of his lumbar disc disease.   As there is not medical opinion in the record that specifically addresses such allegation, an examination to secure a medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify (and provide releases for records from) all providers of evaluation and/or treatment he has received for his lumbar spine and bilateral upper and lower extremity numbness complaints since his discharge from service in May 1989.  He must specifically provide identifying information and release for all pertinent from Total Patient Care and Dr. A. G. (specifically including the reports of the "testing" that confirmed he has neuropathy, and the records of the additional testing for neurological problems that was scheduled for soon after his Travel Board hearing (per his testimony at the hearing).  He must be afforded the period of time specified in 38 C.F.R. § 3.158(a) to respond.  The RO should secure copies of complete clinical records from all identified sources (to specifically include the reports of the testing cited by Dr. A. G., and the testing scheduled after the hearing).  The RO should also specifically arrange for development for any additional pertinent records identified in any records received.  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and reminded that ultimately it is his responsibility to ensure that such records are received.  

2.  If the records sought above are received (and the claim is not processed under 38 C.F.R. § 3.158(a), the RO should arrange for a neurological examination of the Veteran to determine whether or not he has any neurological manifestations of the upper and/or lower extremities associated with his lumbar disc disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have neurological manifestations of his upper and/or lower extremities that are related to his service connected lumbar disc disease?  If so, please identify such by medical diagnosis.  If not, please reconcile the conclusion with the October 2009 statement by Dr. A.G. indicating that the Veteran does have lower extremity neuropathy confirmed by "testing".  
(b) Is the carpal tunnel syndrome that is reported in the record  a neurological manifestation of the upper extremities related to lumbar disc disease?  

The examiner must explain the rationale for all opinions offered.  

3.  Then the RO should then readjudicate the claims (under 38 C.F.R. § 3.158, if indicated).  If either claim remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

